TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED MAY 19, 2022



                                     NO. 03-22-00006-CV


                                 Margarito Juarez, Appellant

                                                v.

                                     Maria Rivas, Appellee




        APPEAL FROM THE 21ST DISTRICT COURT OF BASTROP COUNTY
         BEFORE CHIEF JUSTICE BYRNE, JUSTICES KELLY AND SMITH
                 DISMISSED FOR WANT OF PROSECUTION
                   OPINION BY CHIEF JUSTICE BYRNE




This is an appeal from the judgment signed by the trial court on December 8, 2021. Having

reviewed the record, the Court holds that Margarito Juarez has not prosecuted his appeal and did

not comply with a notice from the Clerk of this Court. Therefore, the Court dismisses the appeal

for want of prosecution. Juarez shall pay all costs relating to this appeal, both in this Court and

in the court below.